[Cite as In re M.M., 2021-Ohio-2287.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                   PIKE COUNTY

 In the Matter of:                :
                                  :    Case No. 20CA907
 M.M.                             :
                                  :
                                  :
                                  :    DECISION AND JUDGMENT
                                  :    ENTRY
                                  :
                                  :    RELEASED: 06/28/2021
                                  :
_____________________________________________________________
                           APPEARANCES:

 Karyn Justice, Portsmouth, Ohio, for Appellant.

 Lauren E. Coriell, Waverly, Ohio, for Appellee.

 Matthew P. Brady, Grove City, Ohio, Guardian Ad Litem.
 _____________________________________________________________

 Wilkin, J.

         {¶1} Appellant, J.M., appeals the Pike County Court of Common Pleas,

 Juvenile Division’s, judgment that granted Pike County Children Services Board

 (“the agency”) permanent custody of her now seven-year-old biological child,

 M.M. In her sole assignment of error, appellant asserts that the trial court’s

 decision is against the manifest weight and sufficiency of the evidence. We do

 not agree with appellant’s argument. The record contains ample, clear and

 convincing evidence to support the trial court’s decision to grant the agency

 permanent custody of M.M. Therefore, we affirm the trial court’s judgment.
Pike App. No. 20CA907                                                               2


                  FACTS AND PROCEDURAL BACKGROUND

      {¶2} In March 2018, the agency received a report that appellant had been

abusing illegal drugs and this caused concern for the welfare of her then four-

year-old child, M.M. The agency’s caseworker, Bobbie Jo Dietzel, went to

appellant’s home to investigate. Dietzel spoke with appellant regarding the

agency’s concerns, and appellant submitted to a drug screen. Appellant tested

positive for methamphetamines, cocaine, amphetamines, and marijuana.

      {¶3} Dietzel asked appellant whether any relatives were available to care

for M.M. Appellant identified her adult daughter, P.L., as a placement. However,

P.L. was ill at the time and unable to take care of M.M.

      {¶4} The agency subsequently obtained emergency custody of M.M., and

filed a complaint alleging that M.M. was an abused, neglected and dependent

child. The agency further requested temporary custody of M.M.

      {¶5} On June 14, 2018, the trial court adjudicated M.M. a neglected and

dependent child and dismissed the abuse allegation. Shortly thereafter, the trial

court entered a dispositional order that placed M.M. in the agency’s temporary

custody.

      {¶6} The agency developed a case plan for the family with the goal to

reunify M.M. with appellant. The case plan required appellant to maintain stable

housing, to ensure that the child’s basic needs are met, to undergo inpatient

substance abuse treatment and to follow treatment recommendations, and to

take domestic violence and parenting classes.
Pike App. No. 20CA907                                                                3


        {¶7} Over the course of a year and one-half, appellant maintained stable

housing, consistently visited with the child, and completed domestic violence and

parenting classes. However, despite numerous attempts, appellant was unable

to successfully complete a substance abuse treatment program and she failed to

maintain clean drug screens.

        {¶8} Thus, on December 5, 2019, the agency filed a motion to modify the

disposition from temporary custody to permanent custody. The agency alleged

that M.M. has been in its temporary custody for 12 or more months of a

consecutive 22-month period and that placing M.M. in its permanent custody is in

the child’s best interest.

        {¶9} On June 4, 2020, the trial court held a hearing to consider the

agency’s request for permanent custody. Caseworker Dietzel testified that she

was unable to find a relative to care for M.M., so the child remained in the

temporary custody of the agency since the initial removal. Dietzel explained that

appellant has maintained housing and completed domestic violence and

parenting classes, but appellant has not successfully conquered her substance

abuse issues and continued to test positive for illegal substances into the year

2020.

        {¶10} Dietzel testified that M.M. currently lives in a foster home and has

been in this home since August 2019. Dietzel indicated that M.M. appears “very

bonded” with the foster parent and seems happy. Dietzel stated that M.M. had

been in a previous foster home but had displayed aggressive behaviors such as

pushing another child into the road and choking some of the other children.
Pike App. No. 20CA907                                                                 4


Dietzel explained that since M.M. entered the new foster home, her aggressive

behaviors have stopped and Dietzel has noticed a “huge difference” in M.M.’s

behaviors.

       {¶11} The permanent custody hearing was continued until September

2020. In the interim, appellant filed a motion requesting the trial court to place

M.M. in the legal custody of the child’s older sister, P.L.

       {¶12} When the hearing resumed in September 2020, Dietzel explained

that since the last hearing in June 2020, appellant has refused to submit to drug

tests and had revoked the release of information from treatment providers. As a

result, Dietzel was unable to ascertain the status of appellant’s substance abuse

treatment.

       {¶13} Dietzel testified that M.M. has remained in the same foster home

since the date of the last hearing and that she is “very well adjusted” and seems

“very bonded with everyone in that home.” Dietzel indicated that M.M.’s behavior

can be “kind of rough” the day after visiting with appellant. Dietzel stated that

M.M. sometimes is “very aggressive towards the other kids.”

       {¶14} Dietzel related that during a July 2020 visit, Dietzel heard appellant

tell M.M. that she would “have to go to [P.L.’s] for awhile while Mommy’s [sic]

finishes school. And then you will come back to me.” Dietzel stated that she

advised appellant that said statement was “very concerning.”

       {¶15} The foster parent testified that M.M.’s behavior has significantly

improved since the date the child first entered her home. The foster parent

stated that M.M. initially had “bonding issues,” “[t]rust issues,” and “was
Pike App. No. 20CA907                                                                5


completely out of control.” The foster parent explained that over the past year,

M.M. has tried a few different medications to help with her behaviors and she has

received counseling. The foster parent indicated that both treatments seemed to

help improve M.M.’s behaviors. The foster parent further testified that once the

pandemic restrictions brought an end to M.M.’s in-person visits with appellant,

M.M. was able to stop taking medication and “her behavior was immaculate.”

       {¶16} The foster parent stated that she intends to adopt M.M. if the trial

court grants the agency permanent custody of the child. The foster parent

testified that M.M. is “very bonded” and “pretty much inseparable” from the foster

parent’s eight-year-old daughter.

       {¶17} P.L. testified that she believes placing M.M. in her legal custody

would be in the child’s best interest. P.L. explained that although she and M.M.

are siblings, the 16-year age gap between them has led her to think of M.M. “kind

of like [a] daughter.” P.L. stated that she was part of M.M.’s everyday life until

she moved out of appellant’s apartment and into another apartment in the same

complex. P.L. related that even after she moved into her own apartment, she still

saw M.M. “almost every single day.”

       {¶18} P.L. stated that after the agency obtained temporary custody of

M.M., she attended visits with appellant until the pandemic restrictions no longer

allowed appellant to visit. P.L. explained that during an overnight weekend visit

in April 2019, she cut the visit short for a variety of reasons. P.L. indicated that at

the time, M.M. had not been taking medication for her behavioral issues and P.L.

was five or six months pregnant. She stated that M.M.’s “behavior was
Pike App. No. 20CA907                                                                6


overwhelming [her]” and “causing a lot of stress.” P.L. further explained that at

the time, she was living in a two-bedroom apartment and was concerned the

apartment would not be large enough for her growing family and M.M. P.L.

testified that she wanted to obtain legal custody of M.M., but she also was

struggling with the decision due to M.M.’s behavioral issues.

       {¶19} P.L. stated that she now lives in a three-bedroom apartment with

her husband and their two young children. She explained that M.M. would have

her own bedroom and that her younger children would share a room.

       {¶20} P.L. recognized the agency’s concern that placing M.M. in her

apartment, the same apartment complex as appellant, would create problems.

P.L. stated she would be willing to move and that moving is part of her long-term

plan. She also explained that she would protect M.M. from appellant, if appellant

continues to use illegal drugs.

       {¶21} On cross-examination, P.L. agreed that in December of 2019, when

the agency filed its permanent custody motion, she was unable to take custody of

M.M. P.L. further agreed that living in the same apartment complex as appellant

“would be difficult” but stated that she is willing to move and that appellant also is

willing to move.

       {¶22} The guardian ad litem (GAL) testified he believes placing M.M. in

the agency’s permanent custody is in the child’s best interest. He explained that

he has concerns about placing M.M. in P.L.’s legal custody due to the potential

contact that may occur between appellant and the child. The GAL indicated that

contact with appellant “would be traumatic for the minor child.” He further stated
Pike App. No. 20CA907                                                              7


that he has concerns about the financial stability of P.L.’s home. The GAL

explained he learned during P.L.’s testimony that she and her husband had some

marital troubles and that her husband has only been living with her for about

three to four months.

       {¶23} The court asked the GAL his opinion about M.M. having contact with

appellant. The GAL stated that it would “be pretty rough.” He indicated that

when talking with M.M., the child’s “wishes are inconsistent about what she

ultimately wants. But she does not want to be with her mother.” The GAL

thought that “forcing visits at this time would be traumatic.”

       {¶24} On October 22, 2020, the trial court granted the agency permanent

custody of M.M. The court found that M.M. has been in the agency’s temporary

custody for more than 12 of the past 22 consecutive months and granting the

agency permanent custody is in the child’s best interest. The court noted that

appellant failed to complete a drug treatment program and she continues to

abuse illegal substances. The court further observed that M.M. “shares a very

strong bond with her foster family” and the foster family will seek to adopt the

child. The court found that M.M. is too young to express her wishes but noted

that the GAL recommended granting the agency permanent custody. The court

additionally determined that M.M. needs a legally secure permanent placement

and the child cannot achieve this type of placement without granting the agency

permanent custody.

       {¶25} The trial court denied appellant’s motion to place M.M. in P.L.’s legal

custody. The court did not believe that P.L. could provide the child with a legally
Pike App. No. 20CA907                                                                 8


secure permanent placement. The court further expressed concern whether P.L.

would adequately protect the child from appellant’s substance abuse. The court

observed that Dietzel testified that she heard appellant tell M.M. that she would

be staying with P.L. for a while and then would be back home with appellant.

The court additionally noted that “P.L. allowed M.M. to languish in foster care for

nearly two (2) years before she was willing to be considered for placement.”

       {¶26} The court thus terminated appellant’s parental rights and granted

the agency permanent custody of M.M. This appeal followed.

                            ASSIGNMENT OF ERROR

       THE TRIAL COURT’S AWARD OF PERMANENT CUSTODY OF
       M.M. TO THE PIKE COUNTY CHILDREN SERVICES BOARD
       (PCCSB) WAS AGAINST THE MANIFEST WEIGHT AND
       SUFFICIENCY OF THE EVIDENCE.

       {¶27} In her sole assignment of error, appellant argues that the trial court’s

decision to grant the agency permanent custody of M.M. is against the manifest

weight of the evidence. Appellant contends that the evidence fails to clearly and

convincingly show that terminating her parental rights is in M.M.’s best interest.

Appellant asserts that the trial court failed to appropriately consider the strong

familial bonds that M.M. shares with appellant and P.L.

       {¶28} Appellant also challenges the trial court’s finding that M.M. cannot

achieve a legally secure permanent placement without granting the agency

permanent custody. Appellant candidly agrees that she presently is unable to be

M.M.’s legal custodian. She instead claims the trial court should have placed the

child with P.L. rather than terminate appellant’s parental rights. Appellant argues
Pike App. No. 20CA907                                                                  9


that P.L. could provide the child with a legally secure permanent placement and

terminating appellant’s parental rights was unnecessary.

       {¶29} Appellant additionally asserts that the trial court’s decision to deny

her motion to place M.M. in P.L.’s custody is against the manifest weight of the

evidence.

                             STANDARD OF REVIEW

       {¶30} Generally, a reviewing court will not disturb a trial court’s permanent

custody decision unless the decision is against the manifest weight of the

evidence. E.g., In re B.E., 4th Dist. Highland No. 13CA26, 2014-Ohio-3178.

2014 WL 3557277, ¶ 27; In re R.S., 4th Dist. Highland No. 13CA22, 2013-Ohio-

5569, 2013 WL 6710797, ¶ 29.

              “Weight of the evidence concerns ‘the inclination of the greater
       amount of credible evidence, offered in a trial, to support one side of the
       issue rather than the other. It indicates clearly to the jury that the party
       having the burden of proof will be entitled to their verdict, if, on weighing
       the evidence in their minds, they shall find the greater amount of credible
       evidence sustains the issue which is to be established before them.
       Weight is not a question of mathematics, but depends on its effect in
       inducing belief.’ ”

Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12,

quoting State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),

quoting Black’s Law Dictionary 1594 (6th Ed.1990).

       {¶31} When an appellate court reviews whether a trial court’s permanent

custody decision is against the manifest weight of the evidence, the court

“ ‘ “weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the

[finder of fact] clearly lost its way and created such a manifest miscarriage of
Pike App. No. 20CA907                                                                 10


justice that the [judgment] must be reversed and a new trial ordered.” ’ ”

Eastley at ¶ 20, quoting Tewarson v. Simon, 141 Ohio App.3d 103, 115, 750

N.E.2d 176 (9th Dist. 2001), quoting Thompkins, 78 Ohio St.3d at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.

1983); accord In re Pittman, 9th Dist. Summit No. 20894, 2002-Ohio-2208, 2002

WL 987852, ¶¶ 23-24. We further observe, however, that issues relating to the

credibility of witnesses and the weight to be given the evidence are primarily for

the trier of fact. As the court explained in Seasons Coal Co. v. Cleveland, 10

Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984):

               The underlying rationale of giving deference to the findings of the
       trial court rests with the knowledge that the trial judge is best able to view
       the witnesses and observe their demeanor, gestures and voice inflections,
       and use these observations in weighing the credibility of the proffered
       testimony.

Moreover, deferring to the trial court on matters of credibility is “crucial in a child

custody case, where there may be much evident in the parties’ demeanor and

attitude that does not translate to the record well.” Davis v. Flickinger, 77 Ohio

St.3d 415, 419, 674 N.E.2d 1159 (1997); accord In re Christian, 4th Dist. No.

04CA 10, 2004-Ohio-3146, 2004 WL 1367999, ¶ 7.

       {¶32} The question that an appellate court must resolve when reviewing a

permanent custody decision under the manifest weight of the evidence standard

is “whether the juvenile court’s findings * * * were supported by clear and

convincing evidence.” In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895

N.E.2d 809, ¶ 43; accord In re A.M., --- Ohio St.3d ---, 2020-Ohio-5102, ---
Pike App. No. 20CA907                                                                 11


N.E.3d ---, ¶ 19; In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, 21 N.E.3d 308,

¶ 26.

        “Clear and convincing evidence” is:

        the measure or degree of proof that will produce in the mind of the trier of
        fact a firm belief or conviction as to the allegations sought to be
        established. It is intermediate, being more than a mere preponderance,
        but not to the extent of such certainty as required beyond a reasonable
        doubt as in criminal cases. It does not mean clear and unequivocal.

In re Estate of Haynes, 25 Ohio St.3d 101, 103-04, 495 N.E.2d 23 (1986).

        {¶33} In determining whether a trial court based its decision upon clear

and convincing evidence, “a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54

(1990); accord In re Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985),

citing Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954) (“Once the

clear and convincing standard has been met to the satisfaction of the [trial] court,

the reviewing court must examine the record and determine if the trier of fact had

sufficient evidence before it to satisfy this burden of proof.”); In re Adoption of

Lay, 25 Ohio St.3d 41, 42-43, 495 N.E.2d 9 (1986). Cf. In re Adoption of Masa,

23 Ohio St.3d 163, 165, 492 N.E.2d 140 (1986) (stating that whether a fact has

been “proven by clear and convincing evidence in a particular case is a

determination for the [trial] court and will not be disturbed on appeal unless such

determination is against the manifest weight of the evidence”).

        {¶34} Thus, if a children services agency presented competent and

credible evidence upon which the trier of fact reasonably could have formed a
Pike App. No. 20CA907                                                               12


firm belief that permanent custody is warranted, then the court’s decision is not

against the manifest weight of the evidence. In re R.M., 997 N.E.2d 169, 2013-

Ohio-3588 (4th Dist.), ¶ 62; In re R.L., 2nd Dist. Greene Nos. 2012CA32 and

2012CA33, 2012-Ohio-6049, 2012 WL 6674527, ¶ 17, quoting In re A.U., 2nd

Dist. Montgomery No. 22287, 2008-Ohio-187, 2008 WL 185494, ¶ 9 (“A

reviewing court will not overturn a court’s grant of permanent custody to the state

as being contrary to the manifest weight of the evidence ‘if the record contains

competent, credible evidence by which the court could have formed a firm belief

or conviction that the essential statutory elements * * * have been established.’ ”).

       {¶35} Once a reviewing court finishes its examination, the judgment may

be reversed only if it appears that the fact-finder, when resolving the conflicts in

evidence, “ ‘clearly lost its way and created such a manifest miscarriage of justice

that the [judgment] must be reversed and a new trial ordered.’ ” Thompkins, 78

Ohio St.3d at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

717 (1st Dist.1983). A reviewing court should find a trial court’s permanent

custody decision against the manifest weight of the evidence only in the

“ ‘exceptional case in which the evidence weighs heavily against the

[decision].’ ” Id., quoting Martin, 20 Ohio App.3d at 175; accord State v. Lindsey,

87 Ohio St.3d 479, 483, 721 N.E.2d 995 (2000).

               FUNDAMENTAL NATURE OF PARENTAL RIGHTS

       {¶36} We recognize that “parents’ interest in the care, custody, and control

of their children ‘is perhaps the oldest of the fundamental liberty interests

recognized by th[e United States Supreme] Court.’ ” In re B.C., 141 Ohio St.3d
Pike App. No. 20CA907                                                                 13


55, 2014-Ohio-4558, 21 N.E.3d 308, ¶ 19, quoting Troxel v. Granville, 530 U.S.

57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000). Indeed, the right to raise one’s

“child is an ‘essential’ and ‘basic’ civil right.” In re Murray, 52 Ohio St.3d 155,

157, 556 N.E.2d 1169 (1990); accord In re Hayes, 79 Ohio St.3d 46, 48, 679

N.E.2d 680 (1997); see Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388,

71 L.Ed.2d 599 (1982) (stating that “natural parents have a fundamental right to

the care and custody of their children”). Thus, “parents who are ‘suitable’ have a

‘paramount’ right to the custody of their children.” B.C. at ¶ 19, quoting In re

Perales, 52 Ohio St.2d 89, 97, 369 N.E.2d 1047 (1977), citing Clark v. Bayer, 32

Ohio St. 299, 310 (1877); Murray, 52 Ohio St.3d at 157.

       {¶37} A parent’s rights, however, are not absolute. In re D.A., 113 Ohio

St.3d 88, 2007-Ohio-1105, 862 N.E.2d 829, ¶ 11. Rather, “ ‘it is plain that the

natural rights of a parent * * * are always subject to the ultimate welfare of the

child, which is the polestar or controlling principle to be observed.’ ” In re

Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979), quoting In re

R.J.C., 300 So.2d 54, 58 (Fla. App. 1974). Thus, the state may terminate

parental rights and grant permanent custody to a children services agency when

a child’s best interest demands it. D.A. at ¶ 11.

                     PERMANENT CUSTODY PROCEDURE

       {¶38} Before a court may award a children services agency permanent

custody of a child, R.C. 2151.414(A)(1) requires the court to hold a hearing. The

primary purpose of the hearing is to allow the court to determine whether the

child’s best interests would be served by permanently terminating the parental
Pike App. No. 20CA907                                                                   14


relationship and by awarding permanent custody to the agency. Id. Additionally,

when considering whether to grant a children services agency permanent

custody, a trial court should consider the underlying purposes of R.C. Chapter

2151: “to care for and protect children, ‘whenever possible, in a family

environment, separating the child from the child’s parents only when necessary

for the child's welfare or in the interests of public safety.’ ” In re C.F., 113 Ohio

St.3d 73, 2007-Ohio-1104, ¶ 29, 862 N.E.2d 816, quoting R.C. 2151.01(A).

       {¶39} A children services agency may obtain permanent custody of a child

by (1) requesting it in an abuse, neglect or dependency complaint under R.C.

2151.353, or (2) filing a motion under R.C. 2151.413 after obtaining temporary

custody. In this case, the agency sought permanent custody of the child by filing

a motion under R.C. 2151.413. When an agency files a permanent custody

motion under R.C. 2151.413, R.C. 2151.414 applies. R.C. 2151.414(A).

       {¶40} R.C. 2151.414(B)(1) permits a trial court to grant permanent custody

of a child to a children services agency if the court determines, by clear and

convincing evidence, that the child’s best interest would be served by the award

of permanent custody and that one of the following conditions applies:

              (a) The child is not abandoned or orphaned or has not been in the
       temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a consecutive
       twenty-two month period ending on or after March 18, 1999, and the child
       cannot be placed with either of the child’s parents within a reasonable time
       or should not be placed with the child's parents.
              (b) The child is abandoned.
              (c) The child is orphaned, and there are no relatives of the child
       who are able to take permanent custody.
              (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies for
Pike App. No. 20CA907                                                                 15


       twelve or more months of a consecutive twenty-two month period ending
       on or after March 18, 1999.
              (e) The child or another child in the custody of the parent or parents
       from whose custody the child has been removed has been adjudicated an
       abused, neglected, or dependent child on three separate occasions by
       any court in this state or another state.

       {¶41} Thus, before a trial court may award a children services agency

permanent custody, it must find, by clear and convincing evidence, (1) that one of

the circumstances described in R.C. 2151.414(B)(1)(a)-(e) applies, and (2) that

awarding the children services agency permanent custody would further the

child’s best interest.

                              A. R.C. 2151.414(B)(1)(d)

       {¶42} In the case at bar, the trial court found that the child has been in the

agency’s temporary custody for 12 or more months of a consecutive 22-month

period and, therefore, that R.C. 2151.414(B)(1)(d) applies. Appellant does not

dispute the trial court’s R.C. 2151.414(B)(1)(d) finding, so we do not address it.

                                 B. BEST INTEREST

       {¶43} R.C. 2151.414(D) directs a trial court to consider “all relevant

factors,” as well as specific factors, to determine whether a child’s best interest

will be served by granting a children services agency permanent custody. The

listed factors include: (1) the child’s interaction and interrelationship with the

child’s parents, siblings, relatives, foster parents and out-of-home providers, and

any other person who may significantly affect the child; (2) the child’s wishes, as

expressed directly by the child or through the child’s GAL, with due regard for the

child’s maturity; (3) the child’s custodial history; (4) the child’s need for a legally

secure permanent placement and whether that type of placement can be
Pike App. No. 20CA907                                                                                                     16


achieved without a grant of permanent custody to the agency; and (5) whether

any factors listed under R.C. 2151.414(E)(7) to (11) apply.1

          {¶44} Deciding whether a grant of permanent custody to a children

services agency will promote a child’s best interest involves a delicate balancing

of “all relevant [best interest] factors,” as well as the “five enumerated statutory

factors.” C.F. at ¶ 57, citing In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-

5513, 857 N.E.2d 532, ¶ 56; accord In re C.G., 9th Dist. Summit Nos. 24097 and

24099, 2008-Ohio-3773, 2008 WL 2906526, ¶ 28; In re N.W., 10th Dist. Franklin

Nos. 07AP-590 and 07AP-591, 2008-Ohio-297, 2008 WL 224356, ¶ 19.

However, none of the best interest factors requires a court to give it “greater

weight or heightened significance.” C.F. at ¶ 57. Instead, the trial court

considers the totality of the circumstances when making its best interest

determination. In re K.M.S., 3rd Dist. Marion Nos. 9-15-37, 9-15-38, and 9-15-

39, 2017-Ohio-142, 2017 WL 168864, ¶ 24; In re A.C., 9th Dist. Summit No.

27328, 2014-Ohio-4918, ¶ 46. In general, “[a] child’s best interest is served by

placing the child in a permanent situation that fosters growth, stability, and

security.” In re C.B.C., 4th Dist. Lawrence Nos. 15CA18 and 15CA19, 2016-

Ohio-916, 2016 WL 915012, ¶ 66, citing In re Adoption of Ridenour, 61 Ohio

St.3d 319, 324, 574 N.E.2d 1055 (1991).




1
  The factors listed under R.C. 2151.414(E)(7) through (11) require courts to consider the following: (1) whether a parent
has been convicted of or pleaded guilty to specific criminal offenses against the child, the child’s sibling or another child
who lived in the parent’s household; (2) whether a parent withheld medical treatment or food from the child; (3) whether a
parent repeatedly placed the child at substantial risk of harm because of alcohol or drug abuse; (4) whether a parent
abandoned the child; and (5) whether a parent’s parental rights as to a sibling of the child have been involuntarily
terminated.
Pike App. No. 20CA907                                                              17


         {¶45} In the case at bar, we believe that the record contains ample, clear

and convincing evidence to support the trial court’s decision that placing M.M. in

the agency’s permanent custody is in the child’s best interest. The record fails to

support a finding that the trial court committed a manifest miscarriage of justice.

Therefore, the trial court’s judgment is not against the manifest weight of the

evidence.

                    1. Child’s Interactions and Interrelationships

         {¶46} The testimony presented during the permanent custody hearing

shows that appellant dearly loves M.M., and that she shared a close bond with

the child. Appellant consistently visited M.M., and the agency did not express

concerns about her interaction with the child.

         {¶47} However, appellant’s drug use interfered and continues to interfere

with her ability to be a consistent presence in the young child’s life. We

commend appellant for recognizing her addiction and for agreeing that she is

unable to take custody of M.M. while her substance abuse issues persist.

Nonetheless, appellant’s decision to elevate her drug use over parenting M.M.

has placed the child’s well-being at risk. The evidence shows that M.M.

displayed aggressive behaviors and eventually was placed on medication to

control her hyperactivity. The GAL stated that M.M. would experience trauma if

forced to visit appellant. Thus, even if the surface interactions between appellant

and M.M. appeared appropriate, the deeper levels of the interrelationship

suggest that a continuing relationship would be detrimental to the child’s well-

being.
Pike App. No. 20CA907                                                               18


       {¶48} P.L. and her family also share a relationship with M.M. The

evidence shows that P.L. cares for M.M. and would like to take custody of the

child. However, P.L. did not file a motion for custody of M.M. Instead, appellant

filed a motion that asked the court to place M.M. with P.L. Additionally, when

M.M. was scheduled for a two-day weekend visit with P.L., P.L. called the foster

parent within the first day of the visit and asked the foster parent to pick up M.M.

a day sooner than scheduled. The trial court and the agency also expressed

concern whether P.L. would be able or willing to adequately protect the child from

appellant.

       {¶49} M.M. has bonded with the foster family. M.M. appears especially

bonded to the foster parent’s eight-year-old daughter. The foster parent

described the two as “inseparable.”

       {¶50} To the extent appellant asserts that the trial court was required to

explicitly discuss each of M.M.’s interactions and interrelationships in its decision,

the Ohio Supreme Court has rejected the notion that a trial court must comment

on each individual best-interest factor in its decision. In re A.M., 2020-Ohio-

5102, ¶ 31. Instead, the A.M. court stated that the record simply must show that

the trial court indeed considered (i.e., reflected upon or thought about with a

degree of care or caution) each factor. Id. at ¶ 25 and ¶ 31.

       {¶51} Here, the record shows that the trial court considered M.M.’s

interactions and interrelationships, including M.M.’s interactions and

interrelationships with appellant and P.L. Simply because the trial court did not
Pike App. No. 20CA907                                                                  19


explicitly discuss those interactions and interrelationships in its written decision

does not mean that the court failed to consider them.

                                 2. Child’s Wishes

       {¶52} The trial court determined that M.M. is too young to directly express

her wishes. The court noted that the GAL recommended that the court grant the

agency permanent custody of M.M.

                                3. Custodial History

       {¶53} M.M. lived with appellant for the first four years of her life. In March

2018, the agency obtained temporary custody of M.M., and the child has

remained in its custody since that time.

       {¶54} Following M.M.’s March 2018 removal, the agency placed her in a

foster home. The agency eventually moved M.M. to a second foster home,

where she has since remained.

                     4. Legally Secure Permanent Placement

       {¶55} “Although the Ohio Revised Code does not define the term, ‘legally

secure permanent placement,’ this court and others have generally interpreted

the phrase to mean a safe, stable, consistent environment where a child’s needs

will be met.” In re M.B., 4th Dist. Highland No. 15CA19, 2016-Ohio-793, 2016

WL 818754, ¶ 56, citing In re Dyal, 4th Dist. Hocking No. 01CA12, 2001 WL

925423, *9 (Aug. 9, 2001) (implying that “legally secure permanent placement”

means a “stable, safe, and nurturing environment”); see also In re K.M., 10th

Dist. Franklin Nos. 15AP-64 and 15AP-66, 2015-Ohio-4682, 2015 WL 7079930,

¶ 28 (observing that legally secure permanent placement requires more than
Pike App. No. 20CA907                                                                20


stable home and income but also requires environment that will provide for child's

needs); In re J.H., 11th Dist. Lake No. 2012-L-126, 2013-Ohio-1293, 2013 WL

1294646, ¶ 95 (stating that mother unable to provide legally secure permanent

placement when she lacked physical and emotional stability and that father

unable to do so when he lacked grasp of parenting concepts); In re J.W., 171

Ohio App.3d 248, 2007-Ohio-2007, 870 N.E.2d 245, ¶ 34 (10th Dist.) (Sadler, J.,

dissenting) (stating that a legally secure permanent placement means “a

placement that is stable and consistent”); Black’s Law Dictionary 1354 (6th Ed.

1990) (defining “secure” to mean, in part, “not exposed to danger; safe; so

strong, stable or firm as to insure safety”); id. at 1139 (defining “permanent” to

mean, in part, “[c]ontinuing or enduring in the same state, status, place, or the

like without fundamental or marked change, not subject to fluctuation, or

alteration, fixed or intended to be fixed; lasting; abiding; stable; not temporary or

transient”). Thus, “[a] legally secure permanent placement is more than a house

with four walls. Rather, it generally encompasses a stable environment where a

child will live in safety with one or more dependable adults who will provide for

the child’s needs.” M.B. at ¶ 56.

       {¶56} Moreover, a trial court that is evaluating a child’s need for a legally

secure permanent placement, and whether the child can achieve that type of

placement, need not determine that terminating parental rights is “not only a

necessary option, but also the only option.” Schaefer at ¶ 64. Rather, once a

court finds the existence of any one of the R.C. 2151.414(B)(1)(a)-(e)

factors, R.C. 2151.414(D)(1) requires the court to weigh “all the relevant factors *
Pike App. No. 20CA907                                                                  21


* * to find the best option for the child.” Id. “The statute does not make the

availability of a placement that would not require a termination of parental rights

an all-controlling factor. The statute does not even require the court to weigh that

factor more heavily than other factors.” Id. Instead, a child’s best interest is

served by placing the child in a permanent situation that fosters growth, stability,

and security. In re Adoption of Ridenour, 61 Ohio St.3d 319, 324, 574 N.E.2d

1055 (1991). Thus, courts are not required to favor relative placement if, after

considering all the factors, it is in the child’s best interest for the agency to be

granted permanent custody. Schaefer at ¶ 64; accord In re T.G., 4th Dist. Athens

No. 15CA24, 2015-Ohio-5330, 2015 WL 9303036, ¶ 24; In re V.C., 8th Dist.

Cuyahoga No. 102903, 2015-Ohio-4991, 2015 WL 7777606, ¶ 61 (stating that

relative’s positive relationship with child and willingness to provide an appropriate

home did not trump child’s best interest).

       {¶57} In the instant case, clear and convincing evidence supports the trial

court’s finding that M.M. needs a legally secure permanent placement that

cannot be achieved without granting the agency permanent custody of the child.

Appellant agrees that she cannot provide M.M. with a legally secure permanent

placement. Although appellant contends that P.L., the child’s older sibling, can

provide the child with a legally secure permanent placement, the trial court was

not obligated to favor this relative placement if granting the agency permanent

custody would serve the child’s best interest.

       {¶58} Additionally, the trial court noted its concerns about placing M.M.

with P.L. The court expressed some doubt whether P.L. would be willing to keep
Pike App. No. 20CA907                                                                22


the child away from appellant, if appellant continued to abuse drugs. The

evidence also shows that P.L. lives near appellant and the GAL expressed

concern that M.M. would experience trauma if exposed to appellant. While P.L.

stated both she and appellant had discussed that the other could move to avoid

inadvertent contact between appellant and M.M., as of the date of the permanent

custody hearing, neither had taken any steps to move.

       {¶59} We cannot fault the trial court for deciding not to experiment with

M.M.’s welfare by placing her in P.L.’s legal custody with the potential for

continued exposure to appellant. The trial court could have determined that the

possibility that M.M. would continue to be exposed to appellant if it granted P.L.

legal custody would be detrimental to the child’s growth, stability, and security.

       {¶60} On the other hand, the evidence shows that M.M. is doing well in

her current foster home and is not at risk of being exposed to any negative

influences. The foster home provides M.M. with the stability and security that will

help nurture her continued growth. Moreover, the foster parent plans to adopt

M.M. if the court grants the agency permanent custody of the child.

       {¶61} In the end, this case is yet another sad tale of a parent’s inability to

conquer her substance abuse addiction despite being a loving parent. The

evidence shows that appellant undoubtedly loves her child—so much so that she

recognizes her inability to care for the child at the present time. While preserving

the parent-child bond obviously is preferable and ordinarily in a child’s best

interest, circumstances may exist, as they do here, that counsel against
Pike App. No. 20CA907                                                               23


preserving the parent-child bond and in favor of safeguarding the child’s best

interest.

       {¶62} Additionally, the facts in the case at bar gave the trial court reason

to suspect that granting legal custody of M.M. to P.L. would not serve the child’s

best interest over the long-term. The court noted its concerns that P.L. would not

take adequate steps to keep M.M. away from appellant. And the agency

caseworker, Dietzel, voiced her concern that P.L. would allow M.M. to visit

appellant or that allowing the child to live with P.L. would create potential for

M.M. to be exposed to appellant’s lifestyle of illegal substance abuse. Thus, after

considering the totality of the circumstances, we are unable to agree with

appellant that the trial court’s decision to place M.M. in the agency’s permanent

custody is against the manifest weight of the evidence.

       {¶63} For these same reasons, we do not believe that the trial court’s

decision to deny appellant’s motion to place M.M. in P.L.’s legal custody is

against the manifest weight of the evidence.

                                    CONCLUSION

       {¶64} Having overruled appellant’s sole assignment of error, we affirm the

trial court’s judgment.



                                                         JUDGMENT AFFIRMED.
Pike App. No. 20CA907                                                            24


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Pike County Common Pleas Court, Juvenile Division, to carry this judgment into
execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J., and Hess, J.: Concur in Judgment and Opinion.

                                  For the Court,


                                  BY: ____________________________
                                     Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.